 In the Matter of LAKETANKERSCORPORATION, EMPLOYER AND PETI-TIONERandINTERNATIONAL LONGSHOREMEN'SASSOCIATION, LOCAL1551-C, AFL, UNIONCaseNo. 14-RM-4.DeededSeptember2, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board., The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2. International Longshoremen's Association, Local 1551-C, here-inafter called I. L. A., is a labor organization, affiliated with theAmerican Federation of Labor, claiming to represent employees ofthe Employer.3.The alleged question concerning representation :The Employer has for some time recognized I. L. A. as bargainingrepresentative of its unlicensed non-supervisory personnel, and Na-tional Organization of Masters, Mates & Pilots of America, Local No.28,1 as bargaining representative of its licensed supervisorypersonnel.At the hearing, the Employer conceded that it did not question themajority status of I. L. A., and it further asserted that it willcontinueto recognize the I. L. A. as the bargaining representative of the non-supervisory unit.2Masters,Mates & Pilots was permitted to intervene in the proceeding.The parties were in dispute concerning the supervisory status of watchmen.The recordshows that these watchmen are comparable to second mates on other similar vessels and toboatswains on ocean-going liners.The watchman and mate take turns directing deck crews,and the watchman,when on watch,directs all activities of the deck hands and exercisesindependent judgment in carrying out general instructions received from the mate.Although he has no authority to discharge,the Employer relies on his recommendationswith respect thereto.Under the circumstances, we are of the opinion that the watchmenare supervisors within the meaning of the Act.79 N. L.R. B., No. 61.442 LAKE TANKERS CORPORATION443Accordingly, we find thatno question affecting commerce existsconcerningthe representation of employeesof the Employer, withinthe meaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.MEMBER REYNOLDS tooknopart in the consideration of the aboveDecision and Order.